Dismissed and Memorandum Opinion filed April 26, 2007







Dismissed
and Memorandum Opinion filed April 26, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00216-CV
____________
 
DONALD RAY McCRAY,
Appellant
 
V.
 
HARRIS COUNTY, TEXAS, and BECKY
TIBBS, ET AL., Appellees
 

 
On Appeal from the 334th District
Court
Harris County, Texas
Trial Court Cause No. 06-26765
 

 
M E M O R
A N D U M  O P I N I O N
The
clerk=s record was filed on April 2, 2007. 
Appellant=s notice of appeal specifies the date of judgment as February 9, 2007. 
The clerk=s record contains an order, signed February 9, 2007, which denies
appellant=s motion for continuance of the trial setting and vacates the docket
control order.  Appellant also filed an affidavit of indigence.




The
clerk=s record also contains an order,
signed on March 27, 2007, which includes the following determinations:  (1)
this cause was originally filed in Walker County; (2) the cause was dismissed
pursuant to Chapter 14 on October 17, 2005; (3) Walker County transferred the
cause to Harris County and the file was received on April 25, 2006; (4) the
334th District Court entered a docket control order on May 19, 2006, from which
appellant filed a notice of appeal on June 5, 2006; (5) the 14th Court of
Appeals dismissed the appeal for lack of jurisdiction because there was no
final, appealable order; (6) on February 9, 2007, the 334th District Court
vacated its docket control order because it appeared Athe Walker County court=s dismissal was a final order@; (7) appellant filed a notice of
appeal from the February 9, 2007, order and filed an affidavit of indigence on
March 5, 2007; (8) a contest to the affidavit was filed; and (9) the contest is
overruled and the cause should be administratively closed.  
The
February 9, 2007, and the March 27, 2007, orders are not the final judgments in
this case.  This case originates from a suit filed in Walker County, which was
dismissed by judgment signed on October 17, 2005.  Accordingly, the appealable
judgment in this case was signed on October 17, 2005.  We cannot determine from
this court=s record  whether appellant appealed this judgment.  If he did not, the
time period for an appeal has passed.  In this court=s orders issued on February 9, 2007,
and March 27, 2007,  we did not dispose of the cause, but merely recognized
that a final judgment was signed on October 17, 2005.  
On
January 22, 2007, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating grounds
for continuing the appeal on or before February 1, 2007.  See Tex. R. App. P. 42.3(a).
Appellant
filed a response on April 19, 2007.  Appellant=s response fails to demonstrate that
this court has jurisdiction to entertain the appeal.  
 




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed April
26, 2007.
Panel consists of Justices Yates, Edelman, and
Seymore.